NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-1684-14T2

MARK SMITH and KATHERINE SMITH,

              Appellants,

v.

NEW JERSEY DEPARTMENT OF
ENVIRONMENTAL PROTECTION,

          Respondent.
________________________________

              Argued November 2, 2017 – Decided December 1, 2017

              Before Judges Simonelli, Haas and Rothstadt.

              On appeal from New Jersey              Department     of
              Environmental Protection.

              Bruce   I.  Afran        argued     the    cause     for
              appellants.

              Elspeth L. Faiman Hans, Deputy Attorney
              General, argued the cause for respondent
              (Christopher S. Porrino, Attorney General,
              attorney; Melissa Dutton Schaffer, Assistant
              Attorney General, of counsel; Ms. Hans, on the
              brief).

PER CURIAM

        Appellants Mark and Katherine Smith appeal from the New Jersey

Department of Environmental Protection's (DEP's) October 23, 2014
grant of a Soil Remediation Action Permit (the Permit) to the

Trustees of Princeton University (the University) in connection

with a soil remediation project it completed under the supervision

of a Licensed State Remediation Professional (LSRP) pursuant to

the Site Remediation Reform Act (SRRA), N.J.S.A. 58:10C-1 to -28.

The Permit established the monitoring, maintenance, and evaluation

requirements the University had to meet in the future in order to

ensure that its remedial action continued to be protective of the

public health, safety, and environment.   We affirm.

                                I.

     We begin by providing a brief overview of the regulatory

changes the SRRA made to the way contaminated sites are remediated

in New Jersey following its enactment in 2009, and its full

implementation in 2012.   Prior to the SRRA, the party responsible

for contaminating a site was required to remediate the problem on

their property under DEP's strict supervision.    The responsible

party had to notify DEP of the contamination and DEP would inspect

the property, decide how the contamination would be remediated,

supervise the remediation as it proceeded and, at the conclusion

of the project, determine whether the remediation had ameliorated

the problem. See generally N.J.S.A. 13:1K-6 to -14 (the Industrial

Site Recovery Act); N.J.S.A. 58:10B-1 to -31 (the Brownfield and

Contaminated Site Remediation Act).

                                 2                         A-1684-14T2
      The SRRA completely changed the remediation paradigm.                  "In

2009, the Legislature enacted SRRA, in an effort to further improve

the   efficiency   and   speed   with       which   environmental    sites   are

remediated."    Des Champs Labs, Inc. v. Martin, 427 N.J. Super. 84,

99 (App. Div. 2012). Under SRRA, DEP no longer directly supervises

the remediation efforts at a contaminated site. Morristown Assocs.

v. Grant Oil Co., 220 N.J. 360, 378 n.5 (2015).                Instead, SRRA

shifted primary supervision for site cleanup of contaminants from

the DEP to certified specialists known as LSRPs.                    Des Champs,

supra, 427 N.J. Super. at 99.

      Following the enactment of SRRA, a responsible party must

hire a LSRP to supervise the remediation of a site in accordance

with DEP's regulations.      N.J.S.A. 58:10B-1.3(b)(1).              LSRPs "are

individuals who independently oversee the cleanup of contaminated

sites, ensuring that the process is conducted effectively and in

compliance with New Jersey statutes and regulations."                     Magic

Petroleum Corp. v. Exxon Mobil Corp., 218 N.J. 390, 400 n.2

(2014).1

      The remediation activities proceed "without prior approval

from DEP."     Morristown Assocs., supra, 220 N.J. at 378 n.5; see


1
  The New Jersey Site Remediation Professional Licensing Board is
responsible for establishing licensing requirements for LSRPs.
N.J.S.A. 58:10C-3(a). The Board adopted these standards in January
2016. N.J.A.C. 7.26I-1.1 to -9.3.

                                        3                               A-1684-14T2
also N.J.S.A. 58:10B-1.3(b)(3).             When the LSRP is satisfied that

the site has been remediated in accordance with all applicable

statutes and regulations, the LSRP issues a Response Action Outcome

(RAO)2 to the responsible party certifying its compliance with the

law. Matejek v. Watson, 449 N.J. Super. 179, 182 (App. Div. 2017);

see also N.J.S.A. 58:10C-14(d); N.J.A.C. 7:26C-2.3(a); N.J.A.C.

7:26B-1.10.3

     In   some   cases,    the   LSRP       will   determine   that   the   best

"[e]ngineering control" to remediate contamination on a site is

to leave it in place or congregate it in one area of the property

and then "cap" it.        N.J.A.C. 7:26E-1.8.         A cap is a protective

barrier that is placed over contaminated material in order to

safely contain and control the material in one location.              "[W]here

the residual contaminant concentrations remaining [on the site

after   the    contamination     is   capped]      exceed   the   [applicable]

residential direct contact soil remediation standards[,]" N.J.A.C.

7:26E-5.2(a)(4), the responsible party and the LSRP must file and


2
  A RAO has the same legal effect as "a covenant not to sue" had
with regard to property that was remediated under the Industrial
Site Recovery Act before LSRPs took over this responsibility.
N.J.S.A. 58:10B-13.2(a).
3
  When the Legislature enacted SRRA in 2009, it also amended the
Brownfield and Contamination Site Remediation Act to require use
of an LSRP to perform the remediation, to provide notice to the
DEP, and to pay fees and oversight costs, among other requirements.
N.J.S.A. 58:10B-1.3(b)(1)-(9).

                                        4                               A-1684-14T2
record a deed notice "with the office of the county recording

officer, in the county in which the property is located[.]"

N.J.S.A. 58:10B-13(a)(2).       The deed notice acts

          to inform prospective holders of an interest
          in the property that contamination exists on
          the property at a level that may statutorily
          restrict certain uses of or access to all or
          part of that property, a delineation of those
          restrictions, a description of all specific
          engineering or institutional controls at the
          property that exist and that shall be
          maintained in order to prevent exposure to
          contaminants remaining on the property, and
          the written consent to the notice by the owner
          of the property.

          [Ibid.   (emphasis added).]

      After the LSRP files the deed notice with the county, he or

she must submit an application to DEP for the issuance of a

remedial action permit, which sets the "institutional controls"

that the responsible party must maintain to ensure that the

environmental control selected by the LSRP, in this example a cap,

continues to "prevent exposure to contaminants remaining on the

property[.]"    Ibid.; see also N.J.A.C. 7:26C-7.5(b) (describing

the   documentation   that     must   be    submitted   to   DEP   with   the

application).   The controls and conditions that may be included

in a permit are set forth in              N.J.A.C. 7:26C-7.7 ("[g]eneral

conditions   applicable   to    all   remedial    action     permits"),   and

N.J.A.C. 7:26C-7.8 ("[s]pecific conditions applicable to soil


                                      5                              A-1684-14T2
remedial action permits").      As aptly described in the general

language contained in each permit, a remedial action "permit is

the regulatory mechanism used by [DEP] to help ensure that [the

responsible party's] remedial action will be protective of human

health and the environment."

     After a remediation action permit is granted, the LSRP may

issue the RAO to the responsible party "[w]hen, in the opinion of

the [LSRP], the site or area of concern has been remediated[.]"

N.J.A.C. 7:26C-6.2(a).   If the responsible party thereafter fails

to maintain the remediation controls required by the permit, DEP

may take appropriate enforcement action, including the imposition

of civil administrative penalties, against that party.        N.J.A.C.

7:26C-9.1 to -9.10.

     To summarize, under SRRA, DEP's role in the remediation

process has been drastically minimized.     Prior DEP approval is not

needed for the remediation action.        Instead, site cleanups are

initiated and completed under the direction of a LSRP, who has

responsibility for oversight of the environmental investigation

and remediation of the problem at a site.     DEP receives the LSRP's

reports as the project progresses and remediation milestones are

reached. In some cases, DEP is required to issue a remedial action

permit   that   establishes   long-term   monitoring   and   reporting

requirements as "institutional controls" designed to ensure that

                                  6                            A-1684-14T2
the remedial actions and environmental controls chosen by the LSRP

continue to be protective of the public health, safety, and

environment in the ensuing years.

                                   II.

     With this essential regulatory background in mind, we now

turn to the facts of the present case.       Since 2003, the University

has been interested in developing the "Princeton Nurseries" site,

a large parcel of land it owned in South Brunswick.4      In 2007, the

University retained a consultant, Ransom Environmental (Ransom),

to investigate whether there was any contamination on Block 99,

Lot 14, a seventy-four-acre portion of the site.

     This lot had previously been used for nursery and farming

operations and contained two pesticides that had contaminated the

soil.     Ransom's soil sample tests "identified dieldrin as the

primary contaminant concern in [the] soil as a result of historic

pesticide use" on the property.          According to materials in the

record,   "[d]ieldrin   is   an   organochlorine   pesticide   that   was

historically used against insects on field, forage, vegetable, and

fruit crops."    The United States Environmental Protection Agency




4
  The history of this development process is set forth in detail
in our recent unpublished opinion in Smith v. South Brunswick
Twp., Nos. A-1218-15 and A-3014-15 (App. Div. May 18, 2017) (slip
op. at 3-17) and, therefore, it need not be repeated here.

                                    7                            A-1684-14T2
(EPA) banned dieldrin's use on food crops in 1974, and banned this

substance entirely in 1987.

      Ransom also detected a contaminant known as "chlordane" on

other portions of the site.          "Chlordane is a mixture of compounds

used on a wide variety of crops and on home lawns and gardens from

1948 to 1988.    From 1983 to 1988, chlordane's only permitted use

was for termite control, and the [EPA] banned all use starting in

1988." Ransom determined that "all locations impacted by chlordane

[on the site] were also impacted by dieldrin."

      In 1999, the DEP Commissioner created "the Historic Pesticide

Contamination Task Force to help [DEP] identify technically and

economically viable alternative strategies that will be protective

of human health and the environment for sites with contamination

due   to   historical    use    of     pesticides."     Historic      Pesticide

Contamination Task Force, Findings and Recommendations for the

Remediation of Historic Pesticide Contamination, Final Report, 1

(1999),www.state.nj.us/dep/special/hpctf/final/hpctf99.pdf                (last

visited Nov. 8, 2017).         The Task Force explained that pesticides

like dieldrin and chlordane "become tightly bound to soil particles

so that migration of the contaminant down deeper into the soil is

limited."     Id.   at   9.      The    Task   Force   also   concluded     that

"organochlorine pesticides are not particularly water soluble and

therefore pose minimal threat to ground water."               Ibid.

                                         8                              A-1684-14T2
       In 2008, Ransom submitted a remedial investigation report and

remedial action work plan to DEP outlining its findings.                             DEP

reviewed     Ransom's       remediation       plan,      which        proposed       the

construction of a land berm to cap the contamination, and approved

the plan in 2012.

       However, the University did not proceed with the remediation.

Instead, it decided to sell a 7.369 acre portion of its property,

known as Area 3 of Lot 14, to PSE&G, which planned to construct

an electrical substation on the site.              Smith, supra, (slip op. at

8-9).    Due to the pending sale of the property,5 the University

again retained Ransom to conduct a further study to determine the

best    means    of   remediating      the   contamination        caused    by       the

pesticides still bound to the soil.               Because SRRA was now fully

effective,      Ransom    engaged     Kenneth     Goldstein,      a    professional

engineer   and    LSRP,    to   be    responsible       for,   and     oversee,      the

remediation.6

       As detailed in its August 2014 Remedial Investigation Report

Addendum and Remedial Action Report (the August 2014 report),

Ransom   conducted       further     tests   of   the   site     and    again     found



5
 PSE&G "completed the purchase and acquired title to the property
on May 29, 2015." Smith, supra, (slip op. at 8).
6
  For ease of reference, we collectively refer to Ransom and
Goldstein as "Ransom."

                                         9                                      A-1684-14T2
pesticide    contamination   caused   by   the    historic   agricultural

activities conducted on the property.            Based upon its review,

Ransom decided to proceed to cap the contaminants in a land berm.

     As required by N.J.A.C. 7:26C-1.7(h)(2), Ransom sent letters

to each property owner and tenant who resided within 200 feet of

the contaminated site to notify them of the site conditions that

led to the determination to excavate the contaminated soil from

the property and consolidate it into a berm.         Appellants received

a copy of this April 25, 2014 notification, but took no action at

that time.

     Ransom then proceeded to remediate the site.        As noted above,

Ransom conducted this remediation without DEP's prior approval.

N.J.S.A. 58:10B-1.3(b)(3).     During the project, Ransom excavated

9547 cubic yards of contaminated soil and consolidated it "into a

berm adjacent to the northwest side of the PSE&G parcel."           South

Brunswick Township (the Township) required Ransom to build the

400-foot by 100-foot berm at least ten feet high "to protect the

views of residences located along Ridge Road to the north" of the

PSE&G property.    As Ransom stated in its August 2014 report, the

"placement of the impacted soils into a berm at this location

allowed remediation of both the proposed PSE&G parcel and berm

area, while also meeting the Township requirement to construct a

berm at this location."

                                 10                               A-1684-14T2
     Prior to constructing the berm, Ransom covered the berm area

"with a permeable geotextile fabric to demarcate the pre-existing

grade from the imported soils."          The workers then placed the

contaminated soil on the fabric, spread it with a bulldozer, and

"rolled [it] in lifts for compaction."       The contaminated soil was

next "covered with an orange, permeable geotextile fabric to

demarcate the boundary between the impacted and the overlying

clean soil cap."       The cap consisted of 1540 cubic yards of

certified clean soil "at a minimum thickness of [twelve] inches."

Ransom then "hydroseeded" the berm with a blend of grass seed to

prevent erosion.

     Because   the   capped    contamination   "exceeded     [applicable]

residential direct contact soil remediation standards[,]" Ransom

filed a deed notice with the Middlesex County Clerk's Office on

August 14, 2014.     See N.J.A.C. 7:26E-5.2(a)(4).     As explained in

Ransom's August 2014 report, this deed notice would "serve as an

institutional control to restrict access to the impacted soil and

to provide long-term protection of the engineered capping system."

After filing the deed notice, Ransom submitted its application for

a Soil Remedial Action Permit Application to DEP, together with a

copy of its August 2014 report, the deed notice, and all other

required documentation.       See   N.J.A.C. 7:26C-7.5(b).



                                    11                            A-1684-14T2
      During   this   period,   appellants      were    contesting     PSE&G's

efforts to build an electrical substation on the parcel of land

it purchased from the University.         Smith, supra, (slip op. at 2-

3).    Seeking   to   open   another    front   in    their   attack   on   the

substation project, appellants submitted a request to DEP in

September 2014 under the Open Public Records Act, N.J.S.A. 47:1A-

1 to -13 (OPRA), for all documents in the agency's possession

concerning Ransom's and the University's remediation of the site.

DEP fully complied with this request.                Thereafter, appellants

assert they spoke to a DEP employee by telephone on two occasions

to express their opposition to the remediation of the contaminants

on the property.

      On October 23, 2014, DEP issued the Permit to the University.

In the Permit, DEP directed the University to comply with the

general and specific conditions set forth in N.J.A.C. 7:26C-7.7

and N.J.A.C. 7:26C-7.8.       Among other things, the University was

required   to:   conduct     periodic    inspections,      monitoring,      and

maintenance of the berm; prepare and submit a Remedial Action

Protectiveness/Biennial Certification Form to DEP every two years;

and hire a LSRP "to prepare and certify that the remedial action




                                   12                                  A-1684-14T2
continues to be protective of the public health and safety and the

environment."      This appeal followed.7

                                        III.

      On appeal, appellants assert that DEP improperly granted the

Permit because:         (1) the written notification Ransom provided to

nearby     property      owners      about       the   remediation       project     was

inadequate; (2) Ransom's application for the Permit "failed to

identify    the    potable     wells    on       the   neighboring      residences    as

required by DEP remediation regulations"; (3) Ransom did not

identify and report a State park known as the "Cook Natural Area"

in   the   application;        and    (4)    Ransom's      and    the    University's

construction       of    the    berm    violated         the     Township's     zoning

ordinances.       All of these contentions lack merit.

      "Established precedents guide our task on appeal.                     Our scope

of review of an administrative agency's final determination is

limited."     Capital Health Sys. v. N.J. Dep't of Banking & Ins.,

445 N.J. Super. 522, 535 (App. Div.), (citing In re Stallworth,

208 N.J. 182, 194 (2011)), certif. denied, 227 N.J. 381 (2016).


7
  Throughout their brief, appellants state they are challenging
DEP's "approval of the berm." As discussed above, however, Ransom
completed the berm without any prior DEP approval, and the Permit
issued by DEP on October 23, 2014, which is the only agency action
involved in this appeal, merely established institutional controls
that the University had to employ in the future to ensure the
continued protectiveness of the remedy chosen by Ransom to address
the contamination on the site.

                                            13                                 A-1684-14T2
We will not upset the ultimate determination of an agency unless

it is shown it was arbitrary, capricious, or unreasonable, or that

it violated legislative policies expressed or implied in the

statutes governing the agency.        Seigel v. N.J. Dep't of Envtl.

Prot., 395 N.J. Super. 604, 613 (App. Div.), certif. denied, 193
N.J. 277 (2007).    "The fundamental consideration in reviewing

agency actions is that a court may not substitute its judgment for

the expertise of an agency so long as that action is statutorily

authorized and not otherwise defective because [it is] arbitrary

or unreasonable."   In re Distrib. of Liquid Assets, 168 N.J. 1,

10 (2001) (citation omitted).

     Where an agency's expertise is a factor, we will defer to

that expertise, particularly in cases involving technical matters

within the agency's special competence.     In re Freshwater Wetlands

Prot. Act Rules, 180 N.J. 478, 489 (2004).     This deference is even

stronger when the agency, like DEP, "has been delegated discretion

to determine the specialized and technical procedures for its

tasks."   City of Newark v. Natural Res. Council in the Dep't of

Envtl. Prot., 82 N.J. 530, 540, cert. denied, 449 U.S. 983, 101
S. Ct. 400, 66 L. Ed. 2d 245 (1980).      Moreover,

          [w]hen an administrative agency interprets and
          applies a statute it is charged with
          administering in a manner that is reasonable,
          not arbitrary or capricious, and not contrary
          to the evident purpose of the statute, that

                                 14                           A-1684-14T2
           interpretation should be upheld, irrespective
           of how the forum court would interpret the
           same statute in the absence of regulatory
           history.

           [Reck v. Dir., Div. of Taxation, 345 N.J.
           Super. 443, 448 (App. Div. 2001) (quoting
           Blecker v. State, 323 N.J. Super. 434, 442
           (App. Div. 1999)), aff’d, 175 N.J. 54 (2002)]

     Applying these principles, we discern no reason to disturb

DEP's decision to grant the Permit to the University.

                                    IV.

     Appellants first argue that the written notice Ransom sent

them on April 25, 2014 did not "adequately summarize the site

conditions"   or   provide   enough   information    about   the   remedial

actions Ransom would perform on the site.        We disagree.

     N.J.S.A. 58:10B-24.3(a) states that "[a]ny person who is

responsible for conducting a remediation of a contaminated site

shall be responsible for notifying the public of the remediation

of the contaminated site pursuant to rules and regulations adopted

by" DEP.   In accordance with this statute, DEP adopted N.J.A.C.

7:26C-1.7(h)(2),    which    in   pertinent   part   provides      that   the

responsible party shall

           [w]ithin 14 days prior to commencing field
           activities associated with the remedial
           action, provide notification to any local
           property owners and tenants who reside within
           200 feet of the contaminated site, and to the
           [municipal clerk of each municipality in which
           the site is located, the county health

                                    15                               A-1684-14T2
         department, and the local health agency]. The
         notification shall summarize site conditions
         and describe the activities that are to take
         place to remediate the site and shall either
         be in the form of written correspondence or
         the posting of a sign visible to the public,
         which shall be located on the boundaries of
         the contaminated site.

    On its website, DEP has published additional guidance about

the content of the written notifications required by N.J.A.C.

7:26C-1.7(h)(2).   N.J. Dep't of Envtl. Prot., Guidance for Sending

Notification Letters, 222 nj.gov/dep/srp/guidance/public_

notification/letters.htm   (last    visited   Nov.   8,   2017).       This

guidance instructs that

         [t]he [notification] letter must summarize
         site conditions and describe activities that
         are to take place to remediate the site. The
         letter must also include contact information
         for both the person responsible for conducting
         the remediation and the [LSRP] of record for
         the site.

         Although no additional wording is required,
         the following is recommended for inclusion in
         the letters:

         [1]   Name and address of site[.]

         [2]   Tax block and lot[.]

         [3]   The Department's Preferred ID number as
               provided in the most recent edition of
               the "Department's Known Contaminated
               Sites in New Jersey" report found at
               http://www.nj.gov/dep/srp/kcs-nj/ .




                                   16                              A-1684-14T2
              [4]    Description of contaminants detected, in
                     common language and environmental media
                     affected[.]

              [5]    Current remedial phase, date field
                     activities are expected to begin, a
                     schedule of future activities and hours
                     of operation[.]

              [6]    Source of contamination and/or type of
                     case[.]

              [7]    Statement that contamination has not left
                     property    of    the    discharge,    if
                     appropriate[.]

              [8]    Intended Reuse[.]

         The issue of adequacy of notice is a question of law subject

to our de novo review.            Pond Run Watershed Ass'n v. Twp. of

Hamilton Zoning Bd. of Adjustment, 397 N.J. Super. 335, 350 (App.

Div. 2008).         We have not previously construed the notification

requirements imposed by N.J.S.A. 58:10B-24.3(a), the regulation

implementing it, N.J.A.C. 7:26C-1.7(h)(2), or the DEP guidance

discussed above. Under somewhat analogous circumstances, however,

we have interpreted similar notice requirements included in the

Municipal Land Use Law, N.J.S.A. 40:55D-1 to -163.

         For example, N.J.S.A. 40:55D-12(a) requires a municipality

to provide public notice of hearings concerning zoning and land

use permit applications.        In cases involving this statute, we have

routinely held that proper notice is a jurisdictional prerequisite

to   a    land-use    board's   authority   to   conduct   a   hearing    on    an

                                      17                                 A-1684-14T2
application.      Twp. of Stafford v. Stafford Twp. Zoning Bd. of

Adjustment, 154 N.J. 62, 79 (1998); Perlmart of Lacey, Inc. v.

Lacey Twp. Planning Bd., 295 N.J. Super. 234, 236 (App. Div. 1996).

If the content of the notice is defective or those entitled to

receive notice are not served, the notice is invalid and the board

is not authorized to act on the application.        Stafford, supra, 154

N.J. at 79.

      N.J.S.A. 40:55D-11 establishes the required content for these

notices.    Similar to what DEP has required in its regulation in

this case, N.J.S.A. 40:55D-11 states that the notice must

            state the date, time and place of the hearing,
            the nature of the matters to be considered
            and, . . . an identification of the property
            proposed for development by street address,
            if any, or by reference to lot and block
            numbers as shown on the current tax duplicate
            in the municipal tax assessor's office, and
            the location and times at which any maps and
            documents for which approval is sought are
            available [for review.]

      We   have   interpreted   N.J.S.A.   40:55D-11       to   require   "an

accurate description of what the property will be used for under

the   application."     Perlmart,    supra,   295   N.J.    Super.   at   238

(citation omitted).    To fulfill that prerequisite, the application

must describe "the nature of the matters to be considered" in such

a "common sense description of the nature of the application

. . . that the ordinary layperson could understand its potential


                                    18                               A-1684-14T2
impact upon him or her."               Id. at 236, 239; Shakoor Supermarkets,

Inc. v. Old Bridge Twp. Planning Bd., 420 N.J. Super. 193, 201

(App. Div.), certif. denied, 208 N.J. 598 (2011).

          Contrary to appellants' contention, the notice provided to

property owners should not be overly technical.                           As we observed

in Perlmart,

               [w]hen a statute requires a notice to be given
               to the public, such a notice should fairly be
               given the meaning it would reflect upon the
               mind of the ordinary lay[person], and not as
               it would be construed by one familiar with the
               technicalities solely applicable to the laws
               and rules of the zoning commission.

               [Supra, 295 N.J. Super. at 238 (alteration in
               original) (citation omitted).]

          Similarly, municipalities seeking to enact zoning ordinances

must provide notice to the public. In this regard, N.J.S.A. 40:49-

2.1(a) states that these notices must cite the proposed ordinance

by title, provide "a brief summary of the main objectives or

provisions          of   the   ordinance,"        advise    that    the    ordinance     is

available for public examination, and set "the time and place for

the       further    consideration      of   the     proposed      ordinance[.]"         In

construing this notice requirement, we have held that "[a] notice

of    a    proposed      change   in   the    zoning       laws    must   be   reasonably

sufficient and adequate to inform the public of the essence and

scope of the proposed changes."                    Wolf v. Shrewsbury, 182 N.J.
19                                   A-1684-14T2
Super. 289, 296 (App. Div. 1981), certif. denied, 89 N.J. 440

(1982).    At a minimum, municipalities must substantially comply

with    statutory   published   notice   requirements.   Id.   at    295.

"Failure to substantially comply with the requirements of a statute

requiring publication renders the ordinance invalid."        Ibid.

       Applying these principles to the notification requirement set

forth in N.J.A.C. 7:26C-1.7(h)(2), we conclude that Ransom's April

25, 2014 letter was clearly sufficient and provided appellants

with more than adequate notice of the remediation project.       In the

notification letter, Ransom stated:

            On behalf of The Trustees of Princeton
            University, I[8] am writing to inform you that
            the     remediation       of     environmental
            contamination on a portion of the former
            Princeton Nurseries property located at 4405
            US Route 1, in the Township of South
            Brunswick, New Jersey (Block 99, Lot 14) is
            planned to begin in May 2014.     The work is
            being performed pursuant to rules established
            by the New Jersey Department of Environmental
            Protection (NJDEP).    The NJDEP has assigned
            Site Remediation Program (SRP) Preferred
            Identification (PI) Number 462273 to the
            property.

       Thus, the notification letter plainly advised appellants that

remediation work was going to occur on the Princeton Nurseries

property, and gave them the address and specific block and lot




8
    The notification letter was signed by Ransom's project manager.

                                   20                           A-1684-14T2
number for the site.     It also provided the identification number

for the project.

       The next section of the notification letter stated:

           The remediation is prompted by the presence
           of residual pesticide compounds in soil at
           concentrations above NJDEP cleanup criteria.
           These compounds are present as a result of
           historic   agricultural   activities.     The
           impacted   soil   will   be    excavated  and
           consolidated into a berm, which will then be
           capped with certified clean soil. This clean
           soil cap will serve as a control to prevent
           direct contact with and migration of the
           impacted   soil.     The   investigation  and
           remediation of the Site is being performed
           under the oversight of Mr. Kenneth Goldstein,
           P.E., a New Jersey Licensed Site Remediation
           Professional (LSRP) in accordance with New
           Jersey regulations and NJDEP guidance.

       Based on this clearly-worded letter, appellants were made

aware that the remediation was necessary because pesticides were

found in the soil on the site.          The letter explained that the

pesticides were present on the land because the property had

previously been used for agricultural activities.             Ransom next

explained that it was going to excavate the contaminated soil,

consolidate that soil into a berm, and then cap the berm with

clean soil in order to control the contamination and prevent it

from   migrating   to   another   location.    The   letter    also   gave

appellants the name of the LSRP Ransom retained to oversee the

project.


                                   21                             A-1684-14T2
     The April 25, 2014 notification letter concluded by stating:

          Upon the request of the Township of South
          Brunswick, copies of pertinent environmental
          reports regarding the work will be made
          available to the Township.    Should you have
          any questions regarding the work, you can
          contact Mr. Curt Emmich of Princeton Forrestal
          Center at [the provided telephone number].[9]

     Thus, appellants were advised before the project began that

more technical environmental reports describing the work to be

performed would be made available to the Township. As noted above,

appellants   did     not   seek   any    further     information    about    the

remediation project until after Ransom completed the berm.

     Under   these    circumstances,         Ransom's   notification     letter

provided an accurate, detailed description of the remedial project

that would be undertaken in layperson's terms that fully met the

requirements of N.J.A.C. 7:26C-1.7(h)(2).               Therefore, we reject

appellants' contentions on this point.

                                        V.

     Appellants    next    assert    that     DEP   should   have   denied   the

University's application because Ransom "failed to identify the

potable wells on the neighboring residences as required by DEP

remediation regulations."         Again, we disagree.


9
  As required by N.J.A.C. 7:26C-1.7(h)(2), Ransom sent a copy of
the notification letter to the Township Municipal Clerk, the
Township Health Officer, and the Middlesex County Health
Department.

                                        22                              A-1684-14T2
       DEP's requirements for conducting a ground water receptor

evaluation, which includes identification and sampling of potable

and irrigation wells, are set forth in N.J.A.C. 7:26E-1.14 which,

in pertinent part, states that "[t]he person responsible for

conducting the remediation shall conduct a receptor evaluation of

ground water when any contaminant is detected in ground water in

excess   of   any    [applicable]     ground   water    quality   standard[.]"

N.J.A.C. 7:26E-1.14(a).           The rest of the regulation repeats the

instruction that "a well search to identify wells that may be

impacted by contamination from the site" is only required if

"ground water contamination is detected" on the site.                 N.J.A.C.

7:26E-1.14(a)(1); see also N.J.A.C. 7:26E-1.14(a)(2).

       Here, Ransom performed "a site investigation of soil by

sampling the soil in each potentially contaminated area of concern"

as required by N.J.A.C. 7:26E-3.4(a).            It also evaluated the site

"to determine if there [was] the potential that ground water [had]

been contaminated[.]"           N.J.A.C. 7:26E-3.5(a).       After conducting a

complete evaluation of the soil contamination, Ransom determined

that the requirement to identify wells in the area had not been

triggered.     As discussed above, neither of the pesticides found

on the property was water soluble.             As stated in Ransom's August

2014   report,      it   also    determined    that    the   consolidation     of



                                       23                               A-1684-14T2
contaminated soils in the berm would not cause any impact to ground

water.10

      In    support     of    their   contrary       allegation,      appellants

mistakenly rely upon N.J.A.C. 7:26E-1.16(a)(1)(ii), which states

that "[t]he person responsible for conducting the remediation

shall    conduct   an   ecological    receptor       evaluation    [to]     .    .   .

[d]etermine if any environmentally sensitive natural resource,

other than ground water . . . [is] adjacent to the site or area

of   concern[.]"      (emphasis   added).      In    this   portion    of       their

argument,    however,        appellants     ignore    the   fact      that      this

requirement only applies if the "environmentally sensitive natural

resource" to be evaluated is something "other than ground water."

As discussed above, Ransom determined following its comprehensive

evaluation that the remedial action posed no danger to the ground

water.     Therefore, Ransom was not required to conduct a well

search.    N.J.A.C. 7:26E-1.14(a)(1).

                                      VI.

      Turning to appellants' next allegation, the University's

permit application contained a section which asked, "Have any of



10
  In its August 2014 report, Ransom noted that DEP only required
that there be a four-foot buffer between contaminated soil in the
berm and the seasonal high water table below. Here, the seasonal
water table was "over [thirty] feet below grade."


                                      24                                    A-1684-14T2
the   following   been   identified    within   200   feet   of   the   site

boundary?"11    In response, Ransom did not check off the box next

to "Public parks and playgrounds."       Appellants assert there was a

public park within 200 feet of the site boundary called the Cook

Natural Area, which they state "is a component of the Delaware &

Raritan Canal State Park."     Because Ransom did not check the box

indicating the presence of this park in the vicinity, appellants

contend that DEP issued the Permit based upon faulty information

and, therefore, it must be vacated.       This contention lacks merit.

      From the schematic map Ransom included in its application

materials, it does not appear to us that the Cook Natural Area is

within 200 feet of the property boundary.              Therefore, Ransom

correctly left the box for "Public parks and playgrounds" unmarked.

      However, even if the Cook Natural Area did fall within the

200-foot area, and Ransom therefore mistakenly failed to check the

appropriate box, we discern no basis to vacate the Permit on this

ground.   As appellants candidly concede, the Cook Natural Area is

specifically identified on the map included in the application

materials.     Therefore, DEP surely knew of its presence near the

site when it considered the application.



11
   N.J.A.C. 7:26E-1.13(a)(2) requires the responsible party to
identify every park that is located "within 200 feet of the
property boundary."

                                  25                                A-1684-14T2
       In addition, Ransom's August 2014 report clearly states that

the University property is bordered "by dedicated open space

property and Delaware and Raritan (D&R) Canal State Park property

to the west[.]"         Appellants have not asserted that the D&R Canal

State Park is located within 200 feet of the site.                          However,

Ransom's specific mention of this parkland which, according to

appellants,       includes      the    Cook    Natural      Area,     supports      the

conclusion that DEP was aware of nearby parks when it considered

the application.        Therefore, we reject appellants' contention.

                                        VII.

       Finally, appellants unpersuasively argue that a "pollution

containment berm is not a permitted use under the [Township] zoning

ordinance    that    governs     this    site."        Because     N.J.A.C.    7:26E-

5.1(d)(5) provides that a responsible party must comply "with

applicable      Federal,     State,     and   local    laws    and    regulations,"

appellants      argue    that    the    Permit    should      be   vacated.        This

contention fails for several reasons.

       First,    appellants'      argument       ignores    the     fact    that    the

University's      "use"    of    the    property      did   not    change    when    it

remediated the soil contamination on the site.                       As detailed in

Ransom's August 2014 report, this contamination existed in the top

soil   on   the     site   for    decades.         Thus,    the     fact    that    the



                                         26                                   A-1684-14T2
contamination is now contained in a protective berm was not a

change in "use" as appellants assert.

     Moreover, appellants ignore S.B. Code12 § 42-183(a), which

permits a property owner to "move, deliver, fill, place, or remove

soil or otherwise disturb, cause, allow, or permit material to be

moved or placed on or removed from any property in the [T]ownship

[after] obtaining approval from the soil conservation district and

the [T]ownship zoning officer."    Thus, the construction of a berm,

especially one designed to protect the environment, was a permitted

activity on the property.

     Indeed, Ransom's August 2014 report specifically states that

the Township required it to build the berm, and to build it at

least ten feet high, which evidences the Township's awareness, and

at least tacit approval, of the project.13    Therefore, appellants

have failed to demonstrate that the project violated any of the

Township's zoning ordinances.




12
  We use the citation "S.B." to refer to the Township Municipal
Code.
13
  Appellants do not assert that the University failed to obtain
any appropriate permit from the Township prior to the construction
of the berm.    As set forth in S.B. Code § 42-195(6), another
provision which appellants ignore, remediation projects are exempt
from Section 42 requirements and, therefore, it is likely that no
municipal permit was even required before Ransom constructed the
berm.

                                  27                         A-1684-14T2
     Just as importantly, appellants never reported any alleged

violation of a zoning ordinance to the Township's zoning officer.

As we have recognized, conditions placed on the use of property

by a zoning code "are not self-executing."      Washington Commons v.

Jersey City, 416 N.J. Super. 555, 561 (App. Div. 2010), certif.

denied, 205 N.J. 318 (2011).     If a party suspects that a violation

has occurred, he or she should report the matter "to the zoning

officer or other official of the municipality charged with the

enforcement of the zoning . . . ordinance."       Cox, N.J. Zoning &

Land Use Administration § 19-6.8 (2017).         If the municipality

determines that a violation of a zoning ordinance has occurred,

it "may institute a suit for injunctive relief or may institute

any other appropriate action, including [filing a] complaint in

the municipal court."    Ibid.     Nothing in the record establishes,

or even suggests, that the Township ever detected any violation

of its zoning code in connection with this well-publicized, and

fully   completed,   remediation   project.    Therefore,   we    reject

appellants' contention on this point.

     In sum, we conclude that DEP properly issued the Permit to

the University in compliance with all applicable statutory and

regulatory requirements.

     Affirmed.



                                   28                            A-1684-14T2